Part III   DETAILED ACTION  
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application has been examined.  This office action is in response to the restriction requirement file don 03/16/21. Applicant’s election of claims 4-10 in the reply filed on 03/16/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 1-3 and 11-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Claims 4-10 are being examined.

2.  The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Information Disclosure Statement 
3.   The information disclosure statement (IDS) submitted on 03/24/20 are in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.   Claim 4  recites the limitation "with a range" in line 5.  There is insufficient antecedent basis for this limitation in the claim. It is not clear whether  “a range” in line 5 is the same as the “a range which” in line 5. Claim 4 is rejected lacking clear antecedent basis, and claims 5-10 are rejected based on the dependency with claim 4. Clarification(s) or correction(s) is/are required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




5.  Claim(s) 4-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oshima (2015/0116788) .

  With regard to claim 4, Oshima teaches an image reading apparatus (see figs. 2-3) comprising: a reading unit (202) that reads an image of a document placed on a platen for placing documents (see figs. 12a-12h); and a display unit (207 or/and 330) that displays the image of the document read by the reading unit in a range which has an overlapping area with a range in which the document has been placed or is placed on the platen (see fig. 25, figs. 32a-32c and 33a-33c)).

   With regard to claim 5, Oshima further teaches wherein in response to an operation to 

the image of the document read by the reading unit, the display unit displays an image, 

which is obtained by processing the image of the document, on the platen (see p[0130], 

performing an operation such as enlarging or reducing the image).

   With regard to claim 6, Oshima further teaches wherein the display unit displays the 

image of the document read by the reading unit by radiating light from a side, on which 

the document has been placed, of the platen to the platen (reads on fig. 2, which can 

radiating a light using the arm 203 to read the image being scanned).


   With regard to claim 7, Oshima further teaches wherein in response to an operation to 

remove the document from the platen, the display unit displays the image of the 

document read by the reading unit, on the platen (reads on figs. 2 and 11, the image is 

scanned and later previewed or displayed)..

   With regard to claim 8, Oshima further teaches wherein the display unit displays an 

additional image to be added to the image, on the document placed on the platen to 

indicate that the image of the document has been read by the reading unit (inherently 

reads on p[0163], clearly an image can be edited with a stored image or logo).

   With regard to claim 9, Oshima further teaches wherein the display unit displays the 

image of the document read by the reading unit by radiating light from the platen to a 

side, on which the document is placed, of the platen (reads on fig. 2, which can 

radiating a light using the arm 203 to read the image being scanned).


   With regard to claim 10, Oshima further teaches wherein the display unit displays an image having an effect recognizable from above the document in a range, in which the document is placed, of the platen to indicate that the image of the document has been read by the reading unit (reads on figs. 4 and 38, a gesture is made to indicate image is ready to be scanned).
   
    
                                                           Conclusion  
6.   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
   

   Hayakawa (2015/0262034) teaches an image processing apparatus being able to scan multiple originals.
   Ahmed et al (2006/0119902) teaches a method of copying multiple objects.
   Mochizuki et al. (2004/0070689) teaches scanning an image and extracting an area of the scanned image.

7.   Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Gabriel I. Garcia whose telephone number is (571) 

272-7434. The examiner can normally be reached Monday-Thursday from 7:30 AM-6:00 

PM.The fax phone number for this group is (571) 273-8300.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor, Benny Tieu  can be reached on (571) 272-7490. The fax phone 

number for the organization where this application or proceeding is assigned is 571-

273-8300.
   Information regarding the status of an application may be obtained from the Patent 

Application Information Retrieval (PAIR) system. Status information for published 

applications may be obtained from either Private PAIR or Public PAIR. Status 

information for unpublished applications is available through Private PAIR only. For 

more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

have questions on access to the Private PAIR system, contact the Electronic Business 

Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

Customer Service Representative or access to the automated information system, call 

800-786-9199 (IN USA OR CANADA) or 571-272-1000.
   Any inquiry of a general nature or relating to the status of this application should be 

directed to the Group receptionist whose telephone number is (571) 272-2600. 





/Gabriel I Garcia/

Primary Examiner, Art Unit 2674

March 23, 2021